Name: 2006/391/EC: Commission Decision of 30 May 2006 amending Decision 2006/346/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 2058) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  agricultural activity;  agricultural policy;  Europe;  tariff policy;  means of agricultural production;  international trade
 Date Published: 2006-06-03; 2007-05-08

 3.6.2006 EN Official Journal of the European Union L 150/24 COMMISSION DECISION of 30 May 2006 amending Decision 2006/346/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 2058) (Text with EEA relevance) (2006/391/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2) and in particular Article 11(1)(f) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular the first subparagraph of Article 4(3) thereof, Whereas: (1) Following outbreaks of classical swine fever in Germany, protection and surveillance zones were immediately established around outbreak sites in Germany in accordance with Article 9(1) of Directive 2001/89/EC. (2) In addition, Commission Decision 2006/346/EC of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/274/EC (4) was adopted in order to maintain and extend the measures taken by Germany pursuant to Directive 2001/89/EC. (3) The provisions for the use of a health marking on fresh meat are laid down in Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (5). However, pursuant to Council Directive 2001/89/EC, that health mark may not be used for marking the fresh meat from pigs originating from a holding located in a surveillance zone. (4) Pursuant to Article 4(3) of Directive 2002/99/EC, Germany has submitted a request for a derogation concerning the health marking provided for in Directive 2001/89/EC and the use of pigmeat from pigs kept on holdings situated in the surveillance zones established in the federal state of North Rhine-Westphalia and slaughtered, subject to a specific authorisation issued by the competent authority. (5) Based on the epidemiological situation as regards classical swine fever in the federal state of North Rhine-Westphalia and the pattern of the earlier spread of the disease, the risk of the spread of that disease should not be affected by applying the health marking, laid down in Regulation (EC) No 854/2004, on fresh meat from pigs from a surveillance zone located in certain areas of North Rhine-Westphalia in accordance with the conditions and testing of the pigs laid down in this Decision. It may also be considered that protection from the risk of the spread of that disease should not be affected by marketing the fresh meat without further processing or treatment under those conditions. (6) Based on the information provided by Germany, it is appropriate to review protective measures relating to classical swine fever in Germany as regards the duration of the measures in the protection and surveillance zones established around an outbreak site pursuant to Directive 2001/89/EC. (7) It is also necessary to reintroduce the prohibition for Member States to send pigs to slaughterhouses in the areas of North Rhine-Westphalia in Germany where outbreaks of classical swine fever were notified that was revoked by Decision 2006/346/EC. (8) Decision 2006/346/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/346/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 Germany shall ensure that no pigs are dispatched to other Member States and to third countries from: (a) the areas listed in Annex I; (b) holdings on its territory located outside the areas listed in Annex I that have received pigs since 15 January 2006 from a holding located in North Rhine-Westphalia. 2. The following Article 3a is inserted: Article 3a 1. By way of derogation from the fourth indent of Article 10(3)(f) of Directive 2001/89/EC, Germany is authorised, for pigmeat obtained from pigs in accordance with paragraph 2 of this Article: (a) to apply the health marking laid down in Article 5(1) of Regulation (EC) No 854/2004; (b) not to submit the fresh meat to a subsequent treatment in accordance with the rules laid down in Article 4(1) of Directive 2002/99/EC. 2. Without prejudice to the measures provided for in Directive 2001/89/EC and in particular Article 11(1)(f) and Article 11(2) of that Directive, where Germany applies the derogation provided for in paragraph 1 of this Article, the pigmeat shall be obtained from pigs which have been slaughtered within 12 hours of arrival at the slaughterhouse and which originate from: (a) a surveillance zone established in the areas listed in Annex I(A) to this Decision, in accordance with Article 9(1) of Directive 2001/89/EC and around a protection zone where: (i) no outbreak of classical swine fever has been detected during a period of 21 days prior to the movement of the pigs to the slaughterhouse and where at least 21 days have elapsed following the completion of the preliminary cleaning and disinfection of the infected holdings; (ii) clinical examinations for classical swine fever have been carried out in all holdings in those protection and surveillance zones following the detection of classical swine fever, with negative results; (b) a holding: (i) which has been authorised by the competent authority to remove pigs to a designated slaughterhouse; (ii) which has had no contact with an infected holding, following the epidemiological inquiry; (iii) which has been subject to regular inspections by a veterinarian following the establishment of the surveillance zone and that inspection has included all pigs kept on the holding; (iv) where all pigs have been submitted to clinical and laboratory examinations in accordance with paragraphs 1, 3, 4 and 5 of Chapter IV(D) of the Annex to Decision 2002/106/EC. 3. Germany shall ensure that the slaughterhouse designated in application of paragraphs 1 and 2: (a) is located within the areas listed in Annex I(A); (b) does not on the same day, accept pigs for slaughter, other than the pigs referred to in paragraphs 1 and 2. 4. Germany shall ensure that the vehicles used for the transport of the pigs referred to in paragraph 2 are cleaned and disinfected twice after each transport. 3. The following Article 4a is inserted: Article 4a 1. Germany shall ensure that for pigmeat referred to in Article 3a of this Decision: (a) a certificate is issued in accordance with the Annex to Commission Regulation (EC) No 599/2004 and completed by the official veterinarian with the animal health attestation as set out in Annex III to this Decision; (b) it must be accompanied by the certificate referred to in paragraph (a). 2. Germany shall ensure that the Commission and the Member States are provided with the following information concerning the pigs referred to in Article 3a: (a) before the slaughtering of the pigs, the name and location of the slaughterhouses designated to receive the pigs for slaughter; (b) after the slaughtering of the pigs, on a weekly basis, a report which contains information on: (i) the number of the pigs slaughtered at the designated slaughterhouses; (ii) the identification system and movement controls applied to slaughter the pigs, as required in accordance with Article 11(1)(f) of Directive 2001/89/EC. 4. Article 5 is replaced by the following: Article 5 1. Germany shall ensure that: (a) in the areas listed in Annex I(A), at least the services provided by persons in direct contact with pigs or requiring entrance to the housing areas for pigs and the use of vehicles for transport of pigs and vehicles for transport of feed, manure or dead animals to and from pig holdings, are limited to those areas and are not shared with other parts of the Community; (b) if the areas listed in Annex I(A) are divided in defined risk-based zones the provisions of paragraph (a) are limited to these zones; (c) the persons and vehicles referred to in point (a) may provide services outside the areas listed in Annex I(A) or the risk-based zones following the thorough cleansing and disinfection of the vehicles, equipment and any other fomite and a minimum absence of any contact with pigs or pig holdings of at least three days; contact in connection with transport carried out pursuant to Article 2(2)(a) are deemed to have taken place within that defined zone or those defined zones; (d) without prejudice to the measures taken in the framework of Directive 2001/89/EC, as soon as possible pig holdings situated in the protection zone of a confirmed outbreak in the municipality of Borken in North Rhine-Westphalia are preventively emptied from all pigs; (e) in the areas listed in Annex I(A) surveillance measures are carried out in accordance with the principles set out in Annex II; (f) the measures in case of suspicion of the presence of classical swine fever in pigs on a holding are applied as necessary, in accordance with Article 4(3)(a) of Directive 2001/89/EC; (g) an appropriate information campaign is addressed to pig farmers. 2. The measures referred to in paragraph 1(d) of this Article shall be taken without prejudice to Decision 90/424/EEC. 5. The following Article 5a is inserted: Article 5a Without prejudice to the measures provided for in Directive 2001/89/EC and in particular Articles 10(4) and 11(3) thereof, Germany shall ensure that in the areas listed in Annex I(A): (a) the measures in the protection and surveillance zones continue to apply until at least 40 days have elapsed following the completion of preliminary cleaning and disinfection measures on the infected holdings; (b) pigs on all holdings in the surveillance zones have, in addition to the examinations referred to in Article 11(3)(b) of Directive 2001/89/EC and before the measures provided for in Directive 2001/89/EC are withdrawn in the surveillance zone, undergone clinical and laboratory examinations carried out in accordance with Chapter IV(F) of the Annex to Decision 2002/106/EC; those examinations must not take place before 30 days have elapsed following the completion of preliminary cleaning and disinfection measures on the infected holdings. 6. Article 6 is replaced by the following: Article 6 Member States, other than Germany, shall ensure that: (a) no pigs are sent to holdings and slaughterhouses in the areas listed in Annex I(A); (b) within their territory, persons and vehicles referred to in point (a) of Article 5(1) comply with the restrictions set out in that point and only provide services in accordance with point (c) of that Article. 7. Annex II to Decision 2006/346/EC is replaced by the text in the Annex I to this Decision. 8. The text in the Annex II to this Decision is added as Annex III. Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 128, 16.5.2006, p. 10. (5) OJ L 155, 30.4.2004, p. 206; corrected version (OJ L 226, 25.6.2004, p. 83). Regulation as last amended by Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). ANNEX I ANNEX II In accordance with Article 5(1)(e), Germany shall ensure that in the areas listed in Annex I the following surveillance measures are implemented: (a) any case of a contagious disease in pig holdings for which a treatment with antibiotic or other antibacterial drugs is indicated, shall be reported to the competent veterinary authorities without delay and before treatment is commenced, (b) in the pig holdings referred to in (a), the clinical examinations and sampling procedures laid down in Chapter IV(A) of the Annex to Commission Decision 2002/106/EC are carried out by a veterinarian without delay. ANNEX II ANNEX III